SEILER, Judge,
dissenting.
I respectfully dissent. I would dismiss the information. In explaining why, it is first necessary to set out certain facts. The Advisory Committee’s information of November 19, 1979 contains four counts. Count I alleges that respondent placed an advertisement in the January/February 1978 issue of a neighborhood newspaper which advertisement did not comply with DR 2-101(B), in that it listed the courts [sic] in which respondent was admitted to practice, listed areas of law the advertising of which had not been approved, and did not contain a statement disclaiming certification of expertise in said areas. Count II contains the same allegations except that the advertisement was placed in the February 1978 St. Louis Suburban West telephone directory Yellow Pages. Count III alleges that respondent allowed professional announcement cards, announcing the opening of respondent’s office, to be sent to persons other than lawyers, clients, former clients, personal friends and relatives, contrary to DR 2-102(A)(2). Count IV contains the same allegations as Count I and II except that the advertisement was placed in the August 1978 St. Louis Yellow Pages and did contain a disclaimer.
The specific items in respondent’s ads which are at issue are that he listed that he was admitted to practice before the United States Supreme Court and that he listed fields of law by using titles differing from the specific titles approved by the Advisory Committee, as, for example, “Personal Injury” instead of the approved title “Tort Law”, “Workmen’s Compensation” instead of the approved title “Workers Compensation Law” and “Contracts” where no such area of law is approved for advertising.
A list of the approved areas of law and terminology therefor is not found in DR 2-101. It appears in the Advisory Committee’s addendum to DR 2-101(B)(2), published only in the January-February 1978 Journal of the Missouri Bar at page 51. The addendum lists twenty-three areas of law which can be used in advertisements and adds that “No deviation from the above phraseology will be permitted .. .. ” It specifies that the following disclaimer be included in the advertisement: “Listing of the above areas of practice does not indicate any certification of expertise therein.”
First, with regard to respondent’s failure to include such a disclaimer as alleged in Counts I and II, the addendum which required it was adopted by the Advisory Committee on November 18, 1977. Respondent was sent a copy by the Advisory Committee on December 19, 1977. This was the first time that respondent could have been aware of the addendum, because it was not published until the January-February 1978 issue of the Journal of the Missouri Bar.1 When respondent received the copy of the addendum, he telephoned the publishers with whom he had placed the advertisements for the purpose of modifying them to comply with the addendum, but in each case was told that no change could be made in that the publication process had gone too far. Respondent’s later advertisement contained the disclaimer and I would therefore *416dismiss those parts of Counts I and II that relate to the disclaimer.
Second, with regard to respondent’s listing that he is admitted to practice before the United States Supreme Court, I have my doubts as to its propriety and I am skeptical as to the ^reasons for its inclusion. Respondent made no mention of any other court in his advertisements. The United States Supreme Court is the highest and best known court in the land. It also is the court least likely to be involved in the law business of the average client. Although the fact of being admitted to the Supreme Court might impress a person looking for a lawyer, the question arises: does such information really help the consumer in obtaining needed legal services or is it more a device to seize his attention and to convey the idea that one who is admitted to the United States Supreme Court is per se a better lawyer? Suppose a lawyer made such information the centerpiece of his advertisement, displaying it even more prominently than respondent has in the advertisements before us? I doubt that informational value gained by the consumer by advertising the isolated fact of admission to the United States Supreme Court justifies the risk of the false impression that such advertising may convey. I do not think that such a listing should be permitted, but I do not believe respondent’s actions warrant discipline in this particular case in which the lawyer is trying to obtain a ruling on what he can and cannot do.
Third, with regard to the other charges, I do not believe we can constitutionally prohibit lawyers from listing areas of law using the term “Personal Injury” instead of the approved terminology “Tort Law” or the like as to other titles or from listing areas of law not covered in the addendum such as “Contracts.” There is no need to be so restrictive. It is self-evident that “Personal Injury” is much more understandable to a layman than “Tort Law” and that listing “Contracts” might be helpful information to a prospective consumer. The same can be said as to other examples. Nor do I believe we can constitutionally prohibit lawyers from using first class mail to send out the same information that they could put in a newspaper advertisement. See In the Matter of Alfred S. Koffler,-N.Y.2d -, 412 N.Y.S.2d 872, 412 N.E.2d 927 (N.Y. Ct.App., 1980).
Although Bates and O’Steen v. Arizona, 433 U.S. 350, 383, 97 S.Ct. 2691, 2708, 53 L.Ed.2d 810 (1977) does not specifically speak to the above situations, the United States Supreme Court did find that limiting commercial speech which 1) is false, deceptive, or misleading; 2) makes claims as to the quality of service; 3) involves in person solicitation; or 4) concerns illegal activities, was “clearly permissible.” None of the above factors is present with regard to listing areas of law or sending announcement cards to strangers through the first class mail.
More recently, in Central Hudson Gas & Electric Corporation v. Public Service Commission of New York, 447 U.S. 557, 100 S.Ct. 2343, 2351, 65 L.Ed.2d 341 (1980), the Court stated:
“In commercial speech cases, then, a four-part analysis has developed. At the outset, we must determine whether the expression is protected by the First Amendment. For commercial speech to come within that provision, it at least must concern lawful activity and not be misleading. Next, we ask whether the asserted governmental interest is substantial. If both inquiries yield positive answers, we must determine whether the regulation directly advances the governmental interest asserted, and whether it is not more extensive than is necessary to serve that interest.”
The above cases cast serious doubt on the constitutionality of the restrictions sought to be enforced against respondent, and, in my judgment, there is even more doubt under the free speech clause of the Missouri Constitution, art. I, § 8, which, as I have submitted on other occasions, is broader and gives greater freedom of speech to the individual than its federal counterpart.
As stated earlier, I would dismiss the information.

. In our order of October 24, 1977, which amended the disciplinary rules as to advertising, effective January 1, 1978, we authorized the Advisory Committee to establish designations and definitions of particular areas or fields of law as to which a lawyer could advertise. Those attorneys who did not look at or receive the January-February 1978 issue of the Journal of the Missouri Bar may not be aware of the existence of the addendum since it does not appear anywhere else, either in the Supreme Court Rules or in any statutory compilation. We have looked at the 1980 Yellow Pages in the telephone directories for both Kansas City and St. Louis and observe that numerous advertisements seem to be in violation of the addendum. This indicates to me that many lawyers are not aware of the addendum, as I do not believe that so many lawyers would knowingly want to publish advertisements which are out of compliance therewith.